Citation Nr: 1046997	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  08-00 352A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable rating for a right knee 
disability prior to February 2008.

2.  Entitlement to a rating in excess of 10% for a right knee 
disability since February 2008.

3.  Entitlement to an initial compensable rating for a left knee 
disability prior to February 2008.

4.  Entitlement to a rating in excess of 10% for a left knee 
disability since February 2008.

5.  Entitlement to an initial rating in excess of 50% for a post-
traumatic stress disorder (PTSD).

6.  Entitlement to an initial compensable rating for sinusitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from March 1999 to January 2007.

This appeal to the Board of Veterans Appeals (Board) originally 
arose from an April 2007 rating action that granted service 
connection for PTSD and assigned an initial 50% rating from 
January 2007; a bilateral knee disability and assigned an initial 
noncompensable rating for each knee from January 2007; and 
sinusitis and assigned an initial noncompensable rating from 
January 2007.  Because the claims for higher initial ratings 
involve a request for higher ratings following the initial grants 
of service connection, the Board has characterized them in light 
of the distinction noted by the U.S. Court of Appeals for 
Veterans Claims (Court) in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from those for 
increased ratings for already service-connected disability).
  
By rating action of June 2008, the RO granted a 100% temporary 
total rating (T/TR) under the provisions of 38 C.F.R. § 4.29 for 
hospitalization for PTSD from 31 March through May 2008; a 
schedular 50% rating was restored from June 2008.

By rating action of March 2009, the RO granted a total disability 
rating based on individual unemployability due to service-
connected disabilities (T/R) from December 2008.

By rating action of February 2010, the RO granted a T/R from 
January 2007, and a 10% rating for each knee from February 2008; 
the issues of compensable ratings for each knee prior to February 
2008 and ratings in excess of 10% since February 2008 remain for 
appellate consideration.

The issue of an initial compensable rating for sinusitis is 
addressed in the REMAND portion of the decision below, and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for higher ratings for PTSD and each knee 
on appeal has been accomplished.

2.  Prior to February 2008, the veteran's right knee disability 
was manifested by subjective complaints of pain and stiffness 
during exercise, with no objective disabling manifestations on 
examinations.

3.  Since February 2008, the veteran's right knee disability has 
been manifested by complaints of pain and weakness, with 
objective findings showing crepitation, guarding of movement, 
tenderness to palpation along the medial joint line, and good 
range of motion, and is not more than slightly disabling.

4.  Prior to February 2008, the veteran's left knee disability 
was manifested by subjective complaints of pain and stiffness 
during exercise, with no objective disabling manifestations on 
examinations.

5.  Since February 2008, the veteran's left knee disability has 
been manifested by complaints of pain and weakness, with 
objective findings showing crepitation, guarding of movement, 
tenderness to palpation along the medial joint line, and good 
range of motion, and is not more than slightly disabling.

6.  The veteran's PTSD is manifested by no more than occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; and some obsessive-compulsive 
features.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for a right 
knee disability prior to February 2008 are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, and Part 4, including §§ 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5257, 5260, 
5261 (2010).

2.  The criteria for a rating in excess of 10% for a right knee 
disability since February 2008 are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
and Part 4, including §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5257, 5260, 5261 
(2010).

3.  The criteria for an initial compensable rating for a left 
knee disability prior to February 2008 are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, and Part 4, including §§ 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5257, 5260, 
5261 (2010).

4.  The criteria for a rating in excess of 10% for a left knee 
disability since February 2008 are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
and Part 4, including §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5257, 5260, 5261 
(2010).

5.  The criteria for an initial rating in excess of 50% for PTSD 
are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, and Part 4, including §§ 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) includes, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of the VA to notify a claimant of 
the information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
it defines the obligation of the VA with respect to its duty to 
assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the VCAA 
and its implementing regulations, the Board finds that all 
notification and development action needed to fairly adjudicate 
the claims for higher ratings for PTSD and each knee on appeal 
has been accomplished.  

A December 2006 pre-rating RO notice informed the Veteran of the 
VA's responsibilities to notify and assist him in his initial 
service connection claims, and of what was needed to establish 
entitlement thereto.  A February 2009 post-rating RO letter 
notified the Veteran and his representative of what was needed to 
establish entitlement to a higher rating (evidence showing that a 
service-connected disability had worsened), and that a disability 
found to be service connected would be assigned a rating by 
applying relevant Diagnostic Codes (DCs) which provide for a 
range in severity from 0% to 100%, based on the nature and 
symptoms of the condition, their severity and duration, and their 
impact upon employment.  The 2009 letter also provided examples 
of the types of medical and lay evidence that the Veteran may 
submit (or ask the VA to obtain) that are relevant to 
establishing entitlement to higher compensation - e.g., competent 
lay statements describing symptoms, medical records, employer 
statements, and other evidence.  Thereafter, he was afforded 
opportunities to respond.  Thus, the Board finds that the 
appellant has received sufficient notice of the information and 
evidence needed to support his claims, and has been afforded 
ample opportunity to submit such information and evidence.  

Additionally, the 2006 notice and 2009 letter provided notice 
that the VA would make reasonable efforts to help the appellant 
get evidence necessary to support his claim, such as medical 
records (including private medical records), if he provided 
enough information, and, if needed, authorization, to obtain 
them, and the 2009 letter further specified what evidence the VA 
had received; what evidence the VA was responsible for obtaining, 
to include Federal records; and the type of evidence that the VA 
would make reasonable efforts to get.  The Board thus finds that 
the 2006 and 2009 RO letters cumulatively satisfy the statutory 
and regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence will 
be retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that proper VCAA notice should notify a 
claimant of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by the VA; and 
(3) the evidence, if any, to be provided by the claimant.  As 
indicated above, all 3 content of notice requirements have been 
met in this case.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the VCAA 
be provided at the time that, or immediately after, the VA 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to the 
claimant.  

In the matters now before the Board, documents fully meeting the 
VCAA's notice requirements were not furnished to the Veteran 
prior to the April 2007 rating action on appeal.  However, the 
Court and the U.S. Court of Appeals for the Federal Circuit have 
clarified that the VA can provide additional necessary notice 
subsequent to an initial RO adjudication, and then go back and 
readjudicate a claim, such that the essential fairness of the 
adjudication, as a whole, is unaffected, because the appellant is 
still provided a meaningful opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield v. 
Nicholson, 499 F. 3d 1317, 1323 (Fed. Cir. 2007) (a Statement of 
the Case (SOC) or Supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable due 
process and notification requirements if adequate VCAA notice is 
provided prior to the SOC or SSOC).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate notice or 
the lack of notice prior to an initial adjudication.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  In this case, following 
the December 2006 and February 2009 notices to the Veteran, the 
claims for higher ratings were readjudicated by December 2009 
rating action and SSOC, as well as in the January 2010 SSOC and 
February 2010 rating action.
    
In March 2006, the Court issued a decision in the consolidated 
appeal of Dingess/
Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that, 
in rating cases, a claimant must be informed of the rating 
formula for all possible schedular ratings for an applicable 
rating code.  In this case, the Board finds that pertinent rating 
code information was furnished to the Veteran in the December 
2007 SOC, and that this suffices for Dingess/Hartman.  The RO 
also afforded him proper notice pertaining to the degree of 
disability and effective date information in the December 2006 
notice.    
 
Additionally, the Board finds that all necessary development on 
the higher rating claims currently under consideration has been 
accomplished.  The RO, on its own initiative, has made reasonable 
and appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate his claims.  The Veteran was 
afforded comprehensive VA examinations in December 2006, January 
2007, February 2008, and February 2009.  Significantly, he has 
not identified, and the record does not otherwise indicate, any 
existing, pertinent evidence, in addition to that noted above, 
that has not been obtained.  In December 2006, October 2007, and 
January, February, and April 2009, the Veteran stated that he had 
no other information or evidence to submit in connection with his 
claims.  The record also presents no basis to further develop the 
record to create any additional evidence for consideration in 
connection with the PTSD or knee matters on appeal.    

Under these circumstances, the Board finds that the appellant is 
not prejudiced by appellate consideration of the PTSD and knee 
claims on appeal at this juncture, without directing or 
accomplishing any additional notification and/or development 
action.  

II.  Analysis

Under the applicable criteria, disability evaluations are 
determined by comparing a veteran's present symptomatology with 
criteria set forth in the VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.      38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to 
which of          2 ratings apply under a particular DC, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R.     § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994). However, where the question for 
consideration is the propriety of the initial rating assigned, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of "staged 
rating" is required.  See Fenderson, 12 Vet. App. at 126. 



A.  Higher Schedular Ratings for Knee Disabilities

Under the applicable criteria, a knee disability may be variously 
rated under the provisions of 38 C.F.R. § 4.71a, DCs 5257, 5260, 
or 5261.

Under DC 5257, slight impairment of either knee, to include 
recurrent subluxation or lateral instability, warrants a 10% 
rating.  20% and 30% ratings require moderate and severe 
impairment, respectively.  

Under DC 5260, limitation of flexion of either leg to 60 degrees 
warrants a noncompensable rating.  A 10% rating requires flexion 
limited to 45 degrees.  A 20% rating requires flexion limited to 
30 degrees.  A 30% rating requires flexion limited to 15 degrees.  

Under DC 5261, limitation of extension of either leg to 5 degrees 
warrants a noncompensable rating.  A 10% rating requires 
limitation of extension to 10 degrees.  A 20% rating requires 
limitation of extension to 15 degrees.  A 30% rating requires 
limitation of extension to 20 degrees.  A 40% rating requires 
limitation of extension to 30 degrees.  A 50% rating requires 
limitation of extension to 45 degrees.    

Standard range of knee motion is from 0 degrees (extension) to 
140 degrees (flexion).  See 38 C.F.R. § 4.71, Plate II.   

The Veteran contends that his knee disabilities were more than 0% 
disabling prior to February 2008, and are currently more than 10% 
disabling, and he gave testimony to that effect at the August 
2010 Board hearing.  However, considering the evidence in light 
of the above schedular criteria, the Board finds that the record 
does not support an initial compensable rating for either knee 
prior to February 2008, or a rating in excess of 10% for either 
knee since February 2008, as the medical evidence does not show 
more disability under any applicable schedular rating criteria.

On December 2006 VA QTC examination, the Veteran complained of 
knee pain and stiffness when walking and running, giving way when 
running, and lack of endurance with prolonged standing, walking, 
or running.  On examination, posture and gait were within normal 
limits, and neither knee showed signs of edema, joint effusion, 
weakness, tenderness, redness, heat, abnormal movement, 
subluxation or recurrent subluxation, guarding of movement, 
locking pain, or crepitus.  Range of motion of each knee was 
painless from 0 to 140 degrees.  Medial and lateral meniscus 
tests of the knees were within normal limits.  Gross examination 
of the muscles was within normal limits.  X-ray findings of each 
knee were within normal limits.  The diagnosis was bilateral knee 
retropatellar pain syndrome, with subjective pain behind the 
patella during exercise and no objective factors. 

On December 2007 VA outpatient examination, the Veteran 
complained of knee pain.  Current examination showed full knee 
range of motion with crepitus but no effusion or joint line 
tenderness.  McMurray's and Lachman's tests were negative.  X-
rays were within normal limits.  The assessment was 
patellofemoral pain syndrome.

On that record, the Board finds that the medical evidence does 
not support the assignment of a compensable schedular rating for 
either knee disability prior to February 2008, as there is no 
evidence that the criteria for a 10% rating under DC 5257 (slight 
knee impairment, to include recurrent subluxation or lateral 
instability), 5260 (limitation of leg flexion to 45 degrees), or 
5261 (limitation of leg extension to 10 degrees) was shown prior 
to that date.  On the whole, the Board finds that noncompensable 
disability ratings were the most appropriate evaluations for the 
disabilities of each knee generally shown by the evidence prior 
to February 2008.

Neither does the medical evidence support the assignment of a 
schedular rating in excess of 10% for either knee disability 
since February 2008, as there is no evidence that the criteria 
for a 20% schedular knee rating under DC 5257 (moderate knee 
impairment, to include recurrent subluxation or lateral 
instability), 5260 (limitation of leg flexion to 30 degrees), or 
5261 (limitation of leg extension to 15 degrees) have been shown.  
On the whole, the Board finds that the current 10% disability 
ratings are the most appropriate schedular evaluations for the 
slight knee disabilities generally shown by the evidence from 
February 2008 to 2009.

On February 2008 VA examination, the Veteran complained of knee 
pain, weakness, stiffness, and swelling, with flare-ups with 
prolonged standing, walking, bending, squatting, and negotiating 
stairs.  He denied recurrent episodes of dislocation or 
subluxation.  On examination, the Veteran walked with an antalgic 
gait, but no noticeable limp.  Both knee joints seemed to be 
painful on motion, but there was no objective evidence of any 
edema, effusion, redness, heat, or abnormal movement, although he 
did have some guarding of movement and tenderness to palpation 
along the medial joint line.  There were no functional 
limitations on standing and walking.  There was crepitation on 
bilateral knee range of motion.  McMurray's and Lachman's signs 
were negative.  The patellar compression test was positive.  
Range of knee motion was from 0 to 110 degrees bilaterally, with 
pain starting at approximately 90 degrees.  The impression was 
bilateral patellofemoral joint syndrome with limitation of 
function due to pain, mild to moderate during flare-ups.

On February 2009 VA QTC examination, the Veteran complained of 
knee weakness, stiffness, swelling, heat, lack of endurance, and 
fatigability.  The examiner noted that he did not have redness, 
giving way, locking, or dislocation.  He avoided stair climbing, 
running, and knee bends.  On examination, posture and gait were 
within normal limits.  There was bilateral knee tenderness, with 
no signs of edema, effusion, weakness, redness, heat, guarding of 
movement, subluxation, locking pain, genu recurvatum, or 
crepitus.  Bilateral knee range of motion was from 0 to 140 
degrees.  Medial and lateral meniscus tests as well as X-ray 
findings of each knee were within normal limits, and the 
diagnosis was bilateral knee retropatellar pain syndrome, with 
subjective pain and objective tenderness.

The Board has also considered the applicability of alternative 
DCs for evaluating the veteran's knee disabilities, but finds 
that no higher schedular rating is assignable.  In view of the 
findings showing measurable ranges of knee motion during all 
rating periods under consideration, ratings under DC 5256 for 
knee ankylosis are not appropriate.  The February 2008 VA 
examiner specifically noted that there was no knee ankylosis.  
Likewise, ratings under DC 5258 or 5262 also are not appropriate, 
inasmuch as a dislocated semilunar cartilage, or tibia and fibula 
malunion with knee or ankle disability, respectively, have not 
been objectively demonstrated at any time.  

The VA General Counsel has held that a separate rating may be 
assigned for instability of a knee if (1) a veteran also has 
limitation of knee motion which at least meets the criteria for a 
noncompensable rating under DC 5260 and/or 5261, or (2) he is in 
receipt of a 10 percent rating on the basis of X-ray evidence of 
arthritis and evidence of painful motion.  38 C.F.R. § 4.71a, DC 
5003; VAOPGCPREC 23-97; VAOPGCPREC 9-98; 38 C.F.R. § 3.159.  In 
this case, separate compensable ratings for knee instability or 
arthritis are not warranted, inasmuch as ligamentous stability 
tests and X-rays of each knee were within normal limits on 
December 2006 VA examination.  McMurray's and Lachman's tests 
were negative, and knee X-rays were within normal limits on 
December 2007 VA examination.  The Veteran denied knee 
instability or giving way on February 2008 VA examination, and 
there was no objective evidence of ligamentous instability on 
examination.  The examiner noted that knee X-rays showed no 
evidence of degenerative joint disease.  Ligamentous stability 
tests and X-rays of each knee were within normal limits on 
February 2009 VA examination.  The Veteran denied knee 
instability in August 2010 Board hearing testimony.
 
The Board also points out that, when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which the 
claimant experiences additional functional loss due to pain, 
weakness, excess fatigability, or incoordination, to include with 
repeated use during flare-ups, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  
The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the DCs predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996).

In this case, however, functional loss due to pain has already 
been taken into consideration in the assignment of the ratings 
for the knee disabilities.  38 C.F.R. § 4.40 specifically 
provides that, with respect to the musculoskeletal system, 
functional loss may be due to pain.  On December 2006 VA 
examination, joint function of each knee was not additionally 
limited by pain, fatigue, weakness, lack of endurance, or 
incoordination after repetitive use.  On February 2008 VA 
examination, repetitive use caused increased knee pain, and the 
examiner noted that pain had the major impact in decreasing 
flexion by approximately an additional 5 degrees, rather than 
weakness, fatigue, or lack of endurance.  On February 2009 VA 
examination, joint function of each knee was not additionally 
limited by pain, fatigue, weakness, lack of endurance, or 
incoordination after repetitive use.  Hence, the record presents 
no basis for assignment of any higher rating based on the DeLuca 
factors alone.

B.  An Initial Schedular Rating in Excess of 50% for PTSD 

Under the applicable criteria of 38 C.F.R. § 4.130, DC 9411, a 
50% rating is assigned for PTSD with occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly-
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70% rating requires occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100% rating requires total occupational and social impairment, 
due to such symptoms as: grossly inappropriate behavior; 
persistent danger of hurting oneself or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; and memory loss for names of close relatives or one's 
own occupation or name.

The Veteran contends that his PTSD is more disabling than 
currently evaluated, and he gave testimony to that effect at the 
August 2010 Board hearing.  However, considering the evidence in 
light of the above schedular criteria, the Board finds that the 
record does not support an initial rating in excess of 50% for 
PTSD at any time since the initial grant of service connection, 
as the medical evidence does not show more disability under any 
applicable schedular rating criteria.  In arriving at this 
determination, the Board notes, at the outset, that a T/TR of 
100% under the provisions of 38 C.F.R. § 4.29 was assigned for 
hospitalization for PTSD from late March through May 2008, 
followed by restoration of the schedular 50% rating from June 
2008.  Thus, the period that the T/TR was in effect has been 
excluded from consideration for increase under the schedular 
criteria.

On December 2006 VA QTC examination, the Veteran was alert and 
oriented in 3 spheres.  Behavior and comprehension were normal, 
affect appropriate, and memory intact, and there were no signs of 
tension.  

On January 2007 VA QTC psychiatric examination, the Veteran 
complained of trouble sleeping, frequent violent dreams and 
nightmares, an exaggerated startle response, depression, anxiety 
with panic attacks, irritability, isolation, detachment from 
others, hopelessness, mood swings, flashbacks, and angry 
outbursts.  He had no close friends.  On mental status 
examination, orientation was within normal limits, and 
appearance, hygiene, and behavior were appropriate.  Affect and 
mood were normal, and communication and speech were within normal 
limits.  The Veteran lost focus easily, and he reported 
difficulty with concentration due to his mind wandering.  Panic 
attacks reportedly occurred more than once per week.  There were 
signs of suspiciousness, but no delusional or hallucination 
history or observations.  There were no obsessional rituals.  
Thought processes were appropriate, and judgment was not 
impaired.  Abstract thinking was normal.  There was mild memory 
impairment.  He had passive thoughts of death, but no present 
suicide plan, and there was no homicidal ideation.  The diagnosis 
was PTSD, and a Global Assessment of Functioning (GAF) score of 
58 was assigned.  The physician opined that the Veteran was 
mentally capable of managing benefit payments in his own best 
interest, and he had no difficulty performing activities of daily 
living.  His psychiatric symptoms were best described as causing 
occupational and social impairment with occasional decrease in 
work efficiency, and intermittent inability to perform 
occupational tasks, although he generally functioned 
satisfactorily, with routine behavior, self-care, and normal 
conversation.  The veteran's symptoms were noted to be anxiety, 
suspiciousness, chronic sleep impairment, mild memory loss, and 
panic attacks more than once per week.  He had difficulty 
understanding complex commands because he had to have them 
repeated due to loss of concentration.  He appeared to pose no 
threat of persistent danger or injury to himself or others.  

On early February 2007 VA outpatient psychiatric examination, the 
Veteran was alert and oriented in 4 spheres, and his appearance 
was within normal limits. Speech and kinetics were normal, and 
eye contact, mood, insight, and judgment were good.  Affect was 
appropriate, non-restricted, and non-labile.  There were no 
suicidal or homicidal ideations, hallucinations, or delusions.  
Thought processes were logical and goal-directed, and memory was 
intact.  The assessment was PTSD with multiple symptoms including 
anger, depression, anxiety, and insomnia.  When seen again in 
mid-February, the Veteran was alert and oriented, with 
appropriate dress and grooming.  Kinetics were normal.  There was 
a wide range of affect, and mood was euthymic.  Speech was 
logical and goal-directed.  There were no suicidal or homicidal 
ideations, hallucinations, or delusions, and the assessment was 
PTSD.  

In April, the Veteran was alert and oriented in 4 spheres, and 
his appearance was within normal limits.  Speech and kinetics 
were normal.  Eye contact, insight, and judgment were fair.  Mood 
was low, and affect was appropriate, slightly restricted, and 
non-labile.  There were no suicidal or homicidal ideations or 
psychosis.  Thought processes were logical and goal-directed, and 
memory and cognition were intact.  The assessment was PTSD, and a 
GAF score of 55 was assigned.  

In May, the Veteran complained of some panic symptoms.  On 
examination, he was alert and oriented in 4 spheres, and his 
appearance was within normal limits.  Speech and kinetics were 
normal.  Eye contact, insight, and judgment were fair.  Mood was 
low, and affect was appropriate, non-restricted, and non-labile.  
There were no suicidal or homicidal ideations or psychosis.  
Thought processes were logical and goal-directed, and memory and 
cognition were intact.  The assessment was PTSD with slight 
improvement, and a GAF score of 60 was assigned.  

In June, the Veteran continued to complain of panic symptoms.  On 
examination, he was alert and oriented in 4 spheres, and his 
appearance was within normal limits.  Speech and kinetics were 
normal.  Eye contact, insight, and judgment were fair.  Mood was 
low, and affect was appropriate, non-restricted, and non-labile.  
There were no suicidal or homicidal ideations or psychosis.  
Thought processes were logical and goal-directed, and memory and 
cognition were intact.  The assessment was PTSD, and a GAF score 
of 60 was continued.

In a July 2007 statement, the veteran's father described his 
observations of changes in the veteran's personality since he 
returned home from service.  Prior to service, the Veteran was 
reported to have been positive, trusting, optimistic, very 
social, vibrant, and outgoing, with an active social life 
involving friends and family, and playing basketball and soccer.  
Since his return from service, he was very isolated, rarely 
attending social functions or gatherings and spending the 
majority of his time at home in his room.  He rarely slept more 
than 4 hours at a time, and was irritable and easy to anger.  He 
had paranoia and had lost almost all trust in people, and 
complained of violent and extreme nightmares.

On mid-July 2007 VA outpatient psychological evaluation, the 
Veteran admitted to thoughts of suicide, but stated that he would 
not harm himself and had no plan to do so.  He denied homicidal 
ideation.    

On late July VA outpatient psychiatric evaluation, the Veteran 
continued to complain of panic symptoms, anger, sleep problems, 
and hypervigilance.  On examination, he was alert and oriented in 
4 spheres, and his appearance was within normal limits.  Speech 
and kinetics were normal.  Eye contact, insight, and judgment 
were fair.  Mood was low, and affect was appropriate, non-
restricted, and non-labile.  There were no suicidal or homicidal 
ideations or psychosis.  Thought processes were logical and goal-
directed, and memory and cognition were intact.  The assessment 
was PTSD with slight improvement, and a GAF score of 50 was 
assigned.

On August 2007 neuropsychological evaluation, the Veteran 
complained of memory problems, a depressed mood, anxiety, anger, 
social isolation, nightmares, and flashbacks.  On examination, he 
was alert, oriented in 4 spheres except for the day of the week, 
and cooperative.  Speech was slow, but normal.  Attention and 
concentration were intact.  Mood was euthymic, and affect 
appropriate.  Thought processes were coherent and goal-directed.  
There was no evidence of delusions or homicidal ideation or 
intent.  He admitted to fleeting thoughts of suicide, but denied 
that he would harm himself or a plan to do so.  He appeared to 
put forth sub-optimal effort during the evaluation, as a result 
of which the examiner opined that his performance was likely an 
underrepresentation of his true cognitive abilities.  He also 
appeared to be overreporting his problems with respect to 
emotional/personality functioning, as his performance was not 
consistent with his presentation in the clinical interview.  As a 
result, the examiner stated that it was unclear whether the 
Veteran had any persistent cognitive or behavioral impairment, 
and that psychological factors were likely the primary basis for 
his poor performance.  However, his responses on emotional 
measures suggested some level of overreporting, which could be an 
attempt to appear as if he was experiencing a severe level of 
emotional distress.  The impression was PTSD, and a GAF score of 
55 was assigned.

On September outpatient psychiatric evaluation, the Veteran 
continued to complain of panic symptoms and nightmares.  On 
examination, he was alert and oriented in 4 spheres, and his 
appearance was within normal limits.  Speech and kinetics were 
normal.  Eye contact, insight, and judgment were fair.  Mood was 
low, and affect was appropriate, non-restricted, and non-labile.  
There were no suicidal or homicidal ideations or psychosis.  
Thought processes were logical and goal-directed, and memory and 
cognition were intact.  The assessment was PTSD with strong sleep 
apnea overlay, and a GAF score of 55 was continued.

On November outpatient psychiatric evaluation, the Veteran 
continued to complain of panic symptoms twice a week, as well as 
anger.  On examination, he was alert and oriented in 4 spheres, 
and his appearance was within normal limits.  Speech and kinetics 
were normal.  Eye contact, insight, and judgment were fair.  Mood 
was OK, and affect was appropriate, non-restricted, and non-
labile.  There were no suicidal or homicidal ideations or 
psychosis.  Thought processes were logical and goal-directed, and 
memory and cognition were intact.  The assessment was improved 
PTSD, and a GAF score of 60 was assigned.

On December outpatient psychiatric evaluation, the Veteran 
continued to complain of panic symptoms, depression, flashbacks, 
a startle reflex, and difficulty concentrating.  On examination, 
he was alert and oriented in 4 spheres, and his appearance was 
within normal limits.  Speech and kinetics were normal, and 
speech was not pressured.  Eye contact, insight, and judgment 
were fair.  Mood was OK and without irritability or grandiosity, 
and affect was appropriate, non-restricted, and non-labile.  
There were no suicidal or homicidal ideations or psychosis.  
Thought processes were logical and goal-directed, and memory and 
cognition were intact.  The assessment was PTSD with possible 
holiday reaction with family stressors.

On early January 2008 outpatient psychiatric evaluation, the 
Veteran continued to complain of depression, nightmares, and 
difficulty concentrating.  On examination, he was alert and 
oriented in 4 spheres, and his appearance was within normal 
limits.  Speech and kinetics were normal, and speech was not 
pressured.  Eye contact, insight, and judgment were fair.  Mood 
was low and without irritability or grandiosity, and affect was 
appropriate, non-restricted, and non-labile.  There were no 
suicidal or homicidal ideations, hallucinations, or delusions.  
Thought processes were logical and goal-directed, and memory and 
cognition were intact.  There was no flight of ideas or 
distractibility.  The assessment was PTSD.

On mid-January social work evaluation, the Veteran complained of 
trouble sleeping, irritability, and discomfort being around 
people.  On examination, he was alert, oriented, and 
appropriately dressed and groomed.  Kinetics were normal.  There 
was a wide range of affect, and mood was euthymic.  Speech was 
normal, logical, and goal-directed, and there was no suicidal or 
homicidal ideation, delusions, or hallucinations.  The assessment 
was PTSD.  When seen again in late January, the Veteran 
complained of depression, isolation, easy anger, and sleep 
problems.  On examination, he was alert, oriented, and 
appropriately dressed and groomed.  Kinetics were normal.  There 
was a wide range of affect, and mood was euthymic.  Speech was 
normal, logical, and goal-directed, and there was no suicidal or 
homicidal ideation, delusions, or hallucinations.  The assessment 
was PTSD.  In early February, the Veteran complained of 
depression and loss of independence and self-esteem.  On 
examination, he was alert, oriented, and appropriately dressed 
and groomed.  Kinetics were normal.  There was a wide range of 
affect, and mood was euthymic.  Speech was normal, logical, and 
goal-directed, and there was no suicidal or homicidal ideation, 
delusions, or hallucinations.  The assessment was PTSD.   

On mid-February outpatient psychiatric evaluation, the Veteran 
continued to complain of panic attacks.  On examination, he was 
alert and oriented in 4 spheres, and his appearance was within 
normal limits.  Speech and kinetics were normal, and speech was 
not pressured.  Eye contact, insight, and judgment were fair.  
Mood was OK and without irritability or grandiosity, and affect 
was appropriate and non-labile, but restricted.  There were no 
suicidal or homicidal ideations, hallucinations, or delusions.  
Thought processes were logical and goal-directed, and memory and 
cognition were intact.  There was no flight of ideas or 
distractibility.  The assessment was improved PTSD with 
obstructive sleep apnea overlay.

On mid-February social work evaluation, the Veteran complained of 
trouble sleeping, irritability, isolation, and panic attacks.  On 
examination, he was alert, oriented, and appropriately dressed 
and groomed.  Kinetics were normal.  There was a wide range of 
affect, and mood was euthymic.  Speech was normal, logical, and 
goal-directed, and there was no suicidal or homicidal ideation, 
delusions, or hallucinations.  The assessment was PTSD.  When 
seen again in late February, the Veteran complained of anxiety, 
isolation, and survivor guilt.  On examination, he was alert, 
oriented, and appropriately dressed and groomed.  Kinetics were 
normal.  There was a wide range of affect, and mood was euthymic.  
Speech was normal, logical, and goal-directed, and there was no 
suicidal or homicidal ideation, delusions, or hallucinations.  
The assessment was PTSD.  

On late February 2008 VA examination, the Veteran complained of 
sleep problems, nightmares, panic attacks, intrusive thoughts, 
avoidance of crowds of people, a startle reaction, depression, 
survival guilt, and social isolation.  On mental status 
examination, the Veteran was casually dressed in somewhat soiled 
clothing.  He was not oriented as to time, did not know the day 
of the week, and had trouble establishing the month of the year.  
His mood was down, and he had significant difficulty with short-
term memory.  There was no evidence of a thought disorder and no 
sense of derailment, tangentiality, or circumlocution.  He 
carried out a fairly reasonable conversation if not required to 
elaborate a great deal.  There were no ordinary hallucinations or 
delusions.  Appetite was fair, and eye contact partial.  There 
was suicidal ideation, but the Veteran did not think he would do 
it.  Testing of cognitive functioning was poor, indicating a poor 
level of verbal analysis and abstracting, concentration, and 
calculation skills.  He appeared distracted from externally-
defined tasks by his own internal thoughts.  He did not engage in 
antisocial behavior, but did withdraw from social interaction.  
The diagnosis was PTSD with depression and significant cognitive 
dysfunction, and a GAD score of 46 was assigned.  The examiner 
opined that the veteran's ability to engage in social and work 
activities was severely limited, and that the PTSD produced 
severe dysfunction with respect to social and work capacities.  
He also had some limitations in his ability to maintain his 
personal hygiene, although he managed to dress and feed himself 
moderately well, and his ability to manage money was adequate.    

On early March social work evaluation, the Veteran complained of 
anxiety, difficulty being around other people, and isolation.  On 
all examinations on 3 occasions from early to late March, he was 
alert, oriented, and appropriately dressed and groomed.  Kinetics 
were normal.  There was a wide range of affect, and mood was 
euthymic.  Speech was normal, logical, and goal-directed, and 
there was no suicidal or homicidal ideation, delusions, or 
hallucinations.  The assessment was PTSD.  

On late March outpatient psychiatric evaluation, the Veteran 
complained of fatigue, isolation, and sleep problems.  On 
examination, he was alert and oriented in 4 spheres, and his 
appearance was within normal limits.  Speech and kinetics were 
normal, and speech was not pressured.  Eye contact, insight, and 
judgment were fair.  Mood was depressed, but without irritability 
or grandiosity, and affect was appropriate, non-restricted, and 
non-labile.  There were no suicidal or homicidal ideations, 
hallucinations, or delusions.  Thought processes were logical and 
goal-directed, and memory and cognition were intact.  There was 
no flight of ideas or distractibility.  The assessment was PTSD 
with sleep problems, lack of interest and structure, and social 
isolation with panic attacks.

From late March to mid-May 2008, the Veteran was hospitalized at 
a VA medical facility for a 7-week PTSD treatment unit program.  
GAF scores were 45 at admission, and 60 at discharge, at which 
time he reported improvement in symptoms, with decreased 
depression, anxiety, nightmares, and survival guilt.  During his 
hospital course, he took some leadership roles and forged some 
good friendships.  On mental status examination at discharge, the 
Veteran was alert and oriented in 4 spheres.  He was well 
groomed, and behavior was cooperative and appropriate.  Speech 
and kinetics were normal.  Eye contact, insight, and judgment 
were fair.  Mood was anxious, and affect was congruent and mildly 
constricted at times.  There were no suicidal or homicidal 
ideations.  Thought processes were logical and goal-directed, and 
cognition was intact.  He continued to have some perceptual 
disturbances, and remained hypervigilant and suspicious to a mild 
degree.  The diagnosis was PTSD with secondary depression.

On mid-June outpatient psychiatric evaluation, the Veteran 
complained of depression due to his grandmother's death, as well 
as anxiety, panic attacks, a startle reaction, isolation, and 
problems concentrating.  On examination, he was alert, 
cooperative, and oriented in 4 spheres, and his appearance was 
casual and appropriate.  Behavior was appropriate.  Speech was 
spontaneous, coherent, and relevant.  Eye contact, concentration, 
insight, and judgment were fair.  Mood was dysthymic and anxious, 
and affect was appropriate.  Thought content was ordered. There 
were no hallucinations or delusions.  He had some suicidal 
ideations, but no plan, intention, or potential.  There were no 
homicidal or assaultive ideations.  Memory was good, and 
intelligence average.  The assessments were PTSD and major 
depression, and a GAF score of 55 was assigned.

On late June outpatient psychiatric evaluation, the Veteran 
continued to complain of depression, as well as sleep problems, 
panic attacks, a startle reaction, isolation, a lack of interest 
in things, and problems concentrating.  On examination, he was 
alert, cooperative, and oriented in 4 spheres, and his appearance 
was casual and appropriate.  Behavior was appropriate.  Speech 
was spontaneous, coherent, and relevant.  Eye contact and 
concentration were poor.  Memory, insight, and judgment were 
fair.  Mood was depressed, and affect flat.  Thought content was 
ordered.  There were no hallucinations or delusions.  He had some 
suicidal thoughts, but no intention or potential.  There were no 
homicidal or assaultive ideations.  Intelligence was average.  
The assessments were PTSD and major depression, and a GAF score 
of 50 was assigned.

In June and July 2008, a recreational therapist noted that the 
Veteran socially engaged well with other veterans.  On early 
August outpatient psychiatric evaluation, the Veteran complained 
of sleep problems, nightmares, flashbacks, a lack of interest in 
things, and social isolation.  The assessment was PTSD and major 
depressive disorder (MDD).  On mid-August social work evaluation, 
the Veteran complained of sleep problems.  On examination, he was 
alert, oriented, and appropriately dressed and groomed.  Kinetics 
were normal.  There was a wide range of affect, and mood was 
euthymic.  Speech was normal, logical, and goal-directed, and 
there was no suicidal or homicidal ideation, delusions, or 
hallucinations.  The assessment was PTSD.  

On September 2008 neurological examination, the Veteran was alert 
and responsive, and memory and orientation were intact.  Behavior 
and speech were appropriate.  On outpatient psychiatric 
evaluation, the Veteran continued to have sleep problems, 
nightmares, flashbacks, and social isolation.  On examination, he 
was alert and oriented in 4 spheres, and his appearance was 
within normal limits.  Speech and kinetics were normal.  Eye 
contact, insight, and judgment were good.  Mood was good, and 
affect was appropriate, non-restricted, and non-labile.  There 
were no suicidal or homicidal ideations, hallucinations, or 
delusions.  Thought processes were logical and goal-directed, and 
memory was intact.  The assessment was PTSD with sleep problems, 
lack of interest and structure, and social isolation with panic 
attacks. The assessment was PTSD and MDD.

On November outpatient psychiatric evaluation, the Veteran 
continued to have nightmares, flashbacks, and anger problems.  On 
examination, he was alert and oriented in 4 spheres, and his 
appearance was within normal limits.  Speech and kinetics were 
normal.  Eye contact, insight, and judgment were good.  Mood was 
good, and affect was appropriate, non-restricted, and non-labile.  
There were no suicidal or homicidal ideations, hallucinations, or 
delusions.  Thought processes were logical and goal-directed, and 
memory was intact.  The assessment was PTSD and MDD.  

On December outpatient psychiatric evaluation, the Veteran stated 
that he occasionally socialized with his aunt and visited a Vet 
Center with her.  He complained of nightmares and panic attacks.  
On examination, he was alert and oriented in 4 spheres, and his 
appearance was within normal limits.  Speech and kinetics were 
normal.  Eye contact, insight, and judgment were good.  Mood was 
good, and affect was appropriate, non-restricted, and non-labile.  
There were no suicidal or homicidal ideations, hallucinations, or 
delusions.  Thought processes were logical and goal-directed, and 
memory was intact.  The assessment was PTSD and MDD.  

On January 2009 outpatient psychiatric evaluation, the Veteran 
continued visit the Vet Center with his aunt once or twice per 
week.  He continued to have nightmares and panic attacks.  On 
examination, he was alert and oriented in 4 spheres, and his 
appearance was within normal limits.  Speech and kinetics were 
normal.  Eye contact, insight, and judgment were good.  Mood was 
good, and affect was appropriate, non-restricted, and non-labile.  
There were no suicidal or homicidal ideations, hallucinations, or 
delusions.  Thought processes were logical and goal-directed, and 
memory was intact.  The assessment was PTSD and MDD.  

On March outpatient psychiatric evaluation, the Veteran 
complained of concentration problems, anger, panic, social 
isolation, and disliking being around people.  On examination, he 
was well groomed, with an irritable mood and affect.  He was not 
suicidal or psychotic.  Insight and judgment were adequate.  The 
assessment was combat PTSD.  When seen again in May, he reported 
not getting along with anyone, and keeping to himself.  On 
examination, he was well groomed, with a mildly irritable mood 
and affect.  He was not suicidal or psychotic.  Insight and 
judgment were adequate.  He had no social life or observed 
abnormal movements.  The assessment was combat PTSD.  In June, he 
complained of nightmares, problems concentrating, and difficulty 
trusting people.  On examination, he was well groomed, with a 
mildly irritable mood and affect.  He was not suicidal or 
psychotic.  Insight and judgment were adequate.  The assessment 
was history of combat PTSD, with reported improvement but some 
symptoms maintained.

On late June 2009 VA examination, the Veteran complained of 
intrusive memories, recurrent nightmares, flashbacks, poor sleep, 
and panic attacks.  He avoided crowds because they prompted 
intense anxiety and flashbacks.  Driving was also difficult due 
to his hypervigilance and anxiety.  He currently lived with his 
mother and younger sister, and stated that he had no friends.  
Although he was unemployed, he maintained activities of daily 
living and personal hygiene, and spent his time exercising and 
helping with household chores, and kept up with all of his own 
bills.  On mental status examination, the Veteran was casually 
and appropriately dressed, and well groomed, with good personal 
hygiene.  He was oriented in 4 spheres, and mood and affect were 
congruent.  Overall, he appeared to have a depressed mood.  Eye 
contact was excellent, but he appeared mildly nervous and 
fidgety.  He complained of difficulty with memory, attention, and 
concentration.  His mind often wandered to memories about 
military service.  Objectively, he has able to remember 1 out of 
4 words, and completed calculations with only 1 error.  There was 
no evidence of a thought disorder in terms of derailment, 
tangentiality, or circumlocution.  He denied hallucinations and 
delusions, except during periods when he had a flashback and felt 
like he was back in service.  Appetite was good.  He reported 
sleep problems.  There was no impairment in thought process or 
communication.  The diagnosis was PTSD, and a GAF score of 50 was 
assigned.  The examiner commented that the veteran's symptoms 
caused clinically significant distress and impairment in social 
and occupational functioning. 

On August outpatient psychiatric evaluation, the Veteran stated 
that going to a Vet Center had helped him, but he still felt 
isolated.  He had a daily exercise routine, but no friends.  On 
examination, he was well groomed, calm, and pleasant, with some 
underlying mood irritability, and affect was somewhat 
constricted.  He was not suicidal or psychotic.  Speech and 
thought were organized.  The assessment was history of combat 
PTSD with some symptoms that were reportedly better.  On 
examination in early October, he was well groomed, calm, and 
pleasant, with mildly irritable mood and affect.  He was 
outspoken and assertive, but not suicidal or psychotic.  Speech 
and thought were organized.  The assessment was combat PTSD, 
isolating.  In late October, the Veteran was well groomed and 
calm, but somewhat worried about his obsessive checking about 
things.  He appeared to have more anxiety.  He was not suicidal 
or psychotic, and speech and thoughts were organized.  Affect and 
mood were nervous.  The assessment was history of combat PTSD 
with secondary increased anxiety and obsessive-compulsive 
disorder (OCD) features.

On mid-November 2009 outpatient psychological evaluation, the 
Veteran reported the August onset of OCD symptoms.  He had no 
friends, and no interest in engaging in many other activities 
other than exercise work-outs.  He felt directionless, with no 
significant goals defined.  Mood was good, with a congruent 
affect.  Thought process was logical and goal-directed, without 
loose associations.  Insight and judgment were fair.  Speech was 
within normal limits, and he denied suicidal and homicidal 
ideation.  The diagnoses were OCD, depression, and chronic PTSD 
by history.  On late November outpatient psychiatric evaluation, 
the Veteran was well groomed, calm, and pleasant, with a less 
irritable mood and affect.  He was not suicidal or psychotic, and 
speech and thought were organized.  Insight and judgment were 
adequate.  The assessment was combat PTSD.  

On 6 subsequent social work evaluations from late November 2009 
to early January 2010, the Veteran complained of difficulty with 
OCD.  On each examination, he was alert, oriented, and 
appropriately dressed and groomed.  Kinetics were normal.  There 
was a wide range of affect, and mood was euthymic.  Speech was 
normal, logical, and goal-directed, and there was no suicidal or 
homicidal ideation, delusions, or hallucinations.  The 
assessments were OCD and PTSD.

As documented above, the Board finds that the evidence from 2006 
to 2010 does not indicate at least the level of psychiatric 
disability that would warrant a schedular rating in excess of 50% 
at any time since the grant of service connection for PTSD under 
the applicable rating criteria, i.e., occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relationships, judgment, thinking, or mood, due to such 
symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; and 
inability to establish and maintain effective relationships 
required for a 70% rating.

In this regard, the Board notes that in January 2007 a VA 
physician specifically noted the Veteran had no difficulty 
performing activities of daily living, and his psychiatric 
symptoms were best described as causing occupational and social 
impairment with occasional decrease in work efficiency, and 
intermittent inability to perform occupational tasks, although he 
generally functioned satisfactorily, with routine behavior, self-
care, and normal conversation.  Although on February 2008 VA 
psychological examination the examiner opined that the veteran's 
ability to engage in work activities was severely limited, and 
that the PTSD produced severe dysfunction with respect to work 
capacities, his ability to manage money was adequate.  While some 
limitations in the veteran's ability to maintain his personal 
hygiene were noted on 1 occasion in February 2008, the prior and 
subsequent medical evidence clearly shows no chronic problems 
with hygiene.  In 2009 and 2010, the veteran's PTSD was 
manifested by some obsessive-compulsive features, but they were 
not obsessional rituals of such severity that they interfered 
with his routine activities.            

The Board also notes that the Veteran has been assigned GAF 
scores ranging from 46 to 60, as reflected in VA clinical records 
and examination reports from 2006 to 2010.  According to the 4th 
Edition of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), GAF scores 
between 41 and 50 are indicative of serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, inability to keep a 
job).  GAF scores between 51 and 60 are indicative of moderate 
symptoms (e.g., a flat affect and circumstantial speech, 
occasional panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., having few friends, 
having conflicts with peers or co-workers).  
  
There is no question that a GAF score and its interpretations are 
important considerations in rating a psychiatric disability.  
However, the GAF scores assigned in a case, like an examiner's 
assessment of the severity of a condition, are not dispositive of 
the percentage disability rating issue; rather, a GAF score must 
be considered in light of the actual symptoms of the veteran's 
service-connected disorder (which provide the primary basis for 
the rating assigned).  See 38 C.F.R.    § 4.126(a).  In this 
case, the medical evidence of record fails to show that the 
veteran's service-connected PTSD symptoms include severe 
obsessional rituals, frequent shoplifting, a flat affect (except 
on 1 occasion), or circumstantial speech.  
 
On the basis of the above symptoms, together with the GAF scores, 
the Board finds that the evidence from 2006 to 2010 does not 
indicate at least the level of psychiatric disability that would 
have warranted an initial schedular rating in excess of 50% for 
PTSD at any time since the grant of service connection under the 
applicable rating criteria.  Rather, that evidence indicates that 
the Veteran's PTSD is manifested by no more than occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
memory; disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  The Board notes that the veteran's affect is 
generally not flat, and he does not have circumstantial, 
circumlocutory, or stereotyped speech, or seriously impaired 
judgment or abstract thinking. 

C.  Extraschedular Ratings

Additionally, the Board finds that there is no showing that, at 
any time during the rating period under consideration, the 
veteran's knee and psychiatric disabilities have reflected so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher rating on an extraschedular basis 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  Thun v. 
Peake, 22 Vet. App. 111 (2008), provides a 3-step inquiry for 
determining whether a veteran is entitled to an extraschedular 
rating.  First, the Board must first determine whether the 
evidence presents such an exceptional disability picture that the 
available schedular ratings for a service-connected disability 
are inadequate.  Second, if the schedular rating does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the Board must determine whether his 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a veteran's disability 
picture, and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the VA 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, his 
disability picture requires the assignment of an extraschedular 
rating.

With respect to the first step of Thun, the evidence in this case 
does not show such an exceptional disability picture that the 
available schedular ratings for the service-connected knee and 
psychiatric disabilities are inadequate.  A comparison between 
the level of severity and symptomatology of the veteran's knee 
and psychiatric disabilities with the established criteria found 
in the rating schedule shows that the rating criteria reasonably 
describe his disability level and symptomatology.  As discussed 
above, the rating criteria consider the degree of knee impairment 
due to limitation of motion, and whether there is arthritis, 
recurrent subluxation, lateral instability, or ankylosis.  They 
also consider the degree of psychiatric, occupational, and social 
impairment due to symptoms affecting speech, affect, panic 
attacks, understanding complex commands, memory, judgment, 
abstract thinking, suicidal ideation, obsessional rituals, 
depression, impaired impulse control, spatial disorientation, and 
neglect of personal appearance and hygiene.   

Moreover, the Board further observes that the Veteran does not 
exhibit other related factors such as those provided by the 
regulation as "governing norms."  In this case, the veteran's 
symptoms and clinical findings as documented in medical reports 
do not objectively show that his knee and psychiatric 
disabilities markedly interfere with employment (i.e., beyond 
that contemplated in the assigned schedular rating), or require 
frequent periods of hospitalization, or otherwise render 
impractical the application of the regular schedular standards, 
and the Board finds that the assigned schedular ratings for those 
disabilities are adequate in this case.  In this regard, the 
Board notes that on December 2006 VA examination the Veteran 
stated that his knee disability did not cause incapacitation, and 
the examiner noted that he was able to drive a car, climb stairs, 
walk, shop, perform gardening activities, and push a lawnmower.  
On January 2007 VA examination, the Veteran had no difficulty 
performing activities of daily living, and the physician opined 
that his psychiatric symptoms were best described as causing 
occupational and social impairment with occasional decrease in 
work efficiency, and intermittent inability to perform 
occupational tasks, although he generally functioned 
satisfactorily, with routine behavior, self-care, and normal 
conversation.  On February 2008 VA examination, the Veteran 
stated that he had not had a job since separation from service, 
and thus did not know whether or not his knees would have 
affected any job; the examiner noted no functional knee 
limitations on standing and walking.  Although the February 2008 
VA psychological examiner opined that the veteran's ability to 
engage in work activities was severely limited, and that the PTSD 
produced severe dysfunction with respect to work capacities, his 
ability to manage money was adequate.  The February 2009 VA 
examiner opined that the veteran's bilateral knee disability did 
not affect his usual occupation.  The June 2009 VA psychological 
examiner noted that, although the Veteran was unemployed, and his 
PTSD symptoms caused clinically significant distress and 
impairment in occupational functioning, he maintained activities 
of daily living, spent his time exercising and helping with 
household chores, and kept up with all of his own bills.  By 
rating action of February 2010, the RO granted a T/R due to the 
combined disabling effects of the veteran's multiple service-
connected disabilities, which include sleep apnea, headaches, 
tinnitus, sycosis barbae, right ear hearing loss, and sinusitis, 
and not due to his PTSD and knee disabilities alone.
  
In short, there is nothing in the record to indicate that the 
service-connected knee and psychiatric disabilities on appeal 
cause impairment with employment over and above that which is 
contemplated in each assigned schedular rating.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that a disability 
rating itself is recognition that industrial capabilities are 
impaired).  The Board points out that a percentage schedular 
rating represents average impairment in earning capacity 
resulting from a disease and injury and its residual conditions 
in civil occupations, and that, generally, the degree of 
disability specified is considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1.  Hence, the Board concludes that 
the criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).   

D.  Conclusions

For all the foregoing reasons, the Board finds that there is no 
basis for PTSD staged ratings or additional knee staged ratings 
pursuant to Fenderson, inasmuch as the factual findings do not 
show additional distinct time periods where the Veteran's knee 
and psychiatric disabilities exhibited symptoms that would 
warrant different ratings under the applicable rating criteria, 
and that the evidence does not support initial compensable 
ratings for either knee prior to February 2008, ratings in excess 
of 10% for either knee since February 2008, or an initial rating 
in excess of 50% for PTSD at any time since the grant of service 
connection, which claims thus must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claims, the doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49,  53-56 (1990).


ORDER

An initial compensable rating for a right knee disability prior 
to February 2008 is denied.

A rating in excess of 10% for a right knee disability since 
February 2008 is denied.

An initial compensable rating for a left knee disability prior to 
February 2008 is denied.

A rating in excess of 10% for a left knee disability since 
February 2008 is denied.

An initial rating in excess of 50% for a PTSD is denied.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010)), the Board finds that all 
notice and development action needed to render a fair decision on 
the claim for an initial compensable rating for sinusitis on 
appeal has not been accomplished.

Where the record does not adequately reveal the current state of 
disability, the fulfillment of the duty to assist includes 
providing a thorough and contemporaneous medical examination that 
considers the claimant's prior medical examinations and 
treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  The VA is 
required to schedule an examination whenever evidence indicates 
that there has been a material change in disability or that the 
current rating may be incorrect.  38 C.F.R. § 3.327(a) (2010); 
see Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Inadequate medical evaluation frustrates judicial review.  Hicks 
v. Brown, 8 Vet. App. 417, 422 (1995).  

Appellate review discloses that the Veteran has not been 
comprehensively examined for sinusitis in recent years.  At the 
August 2010 Board hearing, he testified about increased sinusitis 
symptoms in 2010.  As the current degree of severity of the 
veteran's sinusitis and how it impairs him functionally are 
unclear, the Board finds that the duty to assist requires that he 
be afforded a new VA examination to obtain clinical findings 
pertaining thereto prior to adjudicating the higher initial 
rating claim on appeal.  Under the circumstances, the Board finds 
that this case must be remanded to the RO to obtain a new VA 
examination to resolve the higher initial sinusitis rating issue 
on appeal.  

The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of his claim for a higher rating.  See 38 C.F.R.  § 
3.655(b) (2010).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant and 
death of an immediate family member.  Id.  If the Veteran fails 
to report for the scheduled examination, the RO should obtain and 
associate with the claims folder a copy of any notice of the 
examination sent to him by the pertinent VA medical facility.    

On remand, the RO should also obtain copies of all records of 
outstanding treatment and evaluation of the Veteran for sinusitis 
at the Oklahoma City, Oklahoma VA Medical Centers (VAMC) from 
2008 up to the present time.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration thereof, 
regardless of whether those records are physically on file.  See 
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  Under 38 C.F.R. § 3.159(b), efforts 
to obtain Federal records should continue until either the 
records are received or notification is provided that further 
efforts to obtain such records would be futile.  See 38 C.F.R. 
§ 3.159(c)(1).  
 
The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific action 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the higher initial sinusitis rating claim on appeal.

Accordingly, this case is hereby REMANDED to the RO via the AMC 
for the following action:

1.  The RO should obtain from the Oklahoma 
City, Oklahoma VAMC copies of all records 
of outstanding treatment and evaluation of 
the Veteran for sinusitis from 2008 up to 
the present time.  In requesting these 
records, the RO should follow the current 
procedures prescribed in 38 C.F.R. § 3.159.  
All records and/or responses received 
should be associated with the claims 
folder.

2.  If any records sought are not obtained, 
the RO should notify the appellant and his 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

3.  After all available records and/or 
responses received have been associated 
with the claims folder, the RO should 
arrange for the Veteran to undergo a VA 
examination to determine the degree of 
severity of his sinusitis and how it 
impairs him functionally.  The entire 
claims folder must be made available to 
and reviewed by the examiner, and the 
examination report should include 
discussion of his documented medical 
history and assertions.  All indicated 
studies and tests, including X-rays, should 
be accomplished, and all clinical findings 
should be reported in detail and correlated 
to a specific diagnosis.  

The examiner should specifically render 
findings with respect to whether sinusitis 
(a) may be detected by X-ray only, or 
whether it is manifested (b) by 1 or 2 
incapacitating episodes per year of 
sinusitis, requiring prolonged (lasting 4 
to 6 weeks) antibiotic treatment; or 3 to 6 
non-incapacitating episodes per year 
characterized by headaches, pain, and 
purulent discharge or crusting; (c) by 3 or 
more incapacitating episodes per year of 
sinusitis, requiring prolonged (lasting 4 
to 6 weeks) antibiotic treatment; or more 
than 6 non-incapacitating episodes per year 
characterized by headaches, pain, and 
purulent discharge or crusting; or (d) 
following radical surgery with chronic 
osteomyelitis; or by near-constant 
sinusitis characterized by headaches, pain, 
and tenderness of an affected sinus, and 
purulent discharge or crusting after 
repeated surgeries.  The examiner is 
advised that "an incapacitating episode of 
sinusitis" means one that requires bed rest 
and treatment by a physician.

The examiner should also provide an 
assessment as to the effect of the 
veteran's sinusitis upon his employability. 

The examiner must set forth all examination 
findings, together with the complete 
rationale for any comments and opinions 
expressed, in a printed (typewritten) 
report.

4.  If the Veteran fails to report for the 
scheduled examination, the RO must obtain 
and associate with the claims folder a copy 
of the notice of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested development 
action has been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West,        11 Vet. App. 
268, 271 (1998). 

6.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the higher initial sinusitis 
rating claim on appeal in light of all 
pertinent evidence and legal authority.  If 
the Veteran fails to report for the 
scheduled examination, the RO should apply 
the provisions of 38 C.F.R. § 3.655(b), as 
appropriate.

7.  Unless the higher initial sinusitis 
rating sought on appeal is granted to the 
veteran's satisfaction, the RO must furnish 
him and his representative an appropriate 
SSOC that includes clear reasons and bases 
for all determinations, and affords them 
the appropriate time period for response 
before the claims folder is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The Veteran needs take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


